             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 1 of 113




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 DALI WIRELESS, INC., a Delaware                    )
 Corporation,                                       )
                                                    )
                Plaintiff,                          )   Case No. ________________
                                                    )
        v.                                          )   JURY TRIAL DEMANDED
                                                    )
 CORNING, INC., a New York Corporation,             )
 and CORNING OPTICAL                                )
 COMMUNICATIONS LLC, a North Carolina               )
 Limited Liability Company,                         )
                                                    )
                Defendants.                         )

                                         COMPLAINT

       Plaintiff Dali Wireless Corporation (“Dali”) files this Complaint against Defendants

Corning, Inc., and Corning Optical Communications LLC (collectively “Corning”).

                                   NATURE OF THE CASE

       1.      This is a case of infringement of two patents: (1) U.S. Patent No. 9,826,508 (the

“’508 patent”), and (2) U.S. Patent No. 9,769,766 (the “’766 patent”), collectively referred to as

“the Patents-in-Suit.”

       2.      Defendant Corning has been making, selling, using and offering for sale, DAS

systems such as Optical Network Evolution (“ONE”) products and the SpiderCloud Enterprise

Radio Access Network (“E-RAN”) System that infringe the ’508 and ’766 patents in violation of

35 U.S.C. § 271. Dali seeks appropriate damages to compensate for Corning’s infringement.

                                        THE PARTIES

       3.      Dali is a Delaware corporation having its center of operations in Burnaby, British

Columbia, Canada, where all its technical and financial employees, documents, engineering, and


                                                1
            Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 2 of 113




product development are based. It also has an address in Menlo Park, California for forwarding of

domestic mail and telephone calls to its center of operations.

       4.      Founded in 2006, Dali began as a designer and manufacturer of power amplifiers

used in radio frequency (“RF”) communications. Dali is known within the industry as an innovator

in providing end-to-end, software defined digital radio distribution solutions that can be

implemented in Distributed Antenna Systems (“DAS”) used for cellular, public safety, and other

RF communications. Dali is a world-wide innovator in digital radio distribution systems and digital

predistortion technology that revolutionized in-building and outdoor wireless coverage and

capacity. Dali’s groundbreaking products have been consistently recognized by industry

publications. For example, Dali has been recognized as a “Hot Tech Innovator” by ABI Research

and was ranked No. 1 in innovation in the latest ABI Research report, “In-Building Wireless, DAS

Vendor Competitive Assessment.” Dali’s systems improve upon traditional DAS by allowing the

dynamic allocation of wireless coverage and capacity.

       5.      Corning, Inc. is a New York Corporation with offices at 8201 North FM 620,

Austin, Texas, 78726. Corning, Inc. is registered to conduct business in the state of Texas and has

appointed the Corporation Service Company, located at 211 E. 7th St., Suite 620, Austin, Texas

78701, as its agent for service of process.

       6.      Corning Optical Communications LLC, is a North Carolina Limited Liability

Company. On information and belief, Corning Optical Communications LLC is a wholly owned

subsidiary of Corning, Inc.

       7.      In 2017, Corning acquired SpiderCloud Wireless, a company that developed the

SpiderCloud E-RAN system. On information and belief, SpiderCloud Wireless was merged into

Corning Optical Communications LLC.




                                                 2
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 3 of 113




       8.      On information and belief, Corning, Inc.’s operations in Austin, Texas are

substantial and varied. For example, a search on LinkedIn.com for “Corning, Inc. Austin, Texas”

returned 504 results. Corning, Inc. employees in Austin, Texas, list varied job titles such as “Sr.

Litigation Counsel – Director eDiscovery, Privacy, and Cyber Security at Corning Incorporated,”

“eDiscovery Advisor at Corning Incorporated,” “Marketing Manager at Corning Incorporated,”

“Global Product Line Manager,” and many others. 1

       9.      A significant part of Corning’s operations in Austin, Texas, involves networking

and communications. In 2017, Corning Inc. announced the acquisition of virtually all of 3M’s

Communication Markets Division that was headquartered in Austin, Texas. 2 The acquired division

is in the business of providing optical fiber and copper passive connectivity solutions for the

telecommunications industry and structured cabling solutions for telecommunications system

integration services; the business had annual global sales of approximately $400 million. 3

       10.     A search on LinkedIn.com confirms that Corning’s business operations in Austin,

Texas involve networking and communication. Corning Optical Communications employees in

Austin, Texas, list varied job titles such as “Mold Build Project Manager,” “Federal Account

Manager,” “Sales Engineer,” and “Market Development Director – In Building Solutions” among




1
  See https://www.linkedin.com/search/results/all/?keywords=corning%2C%20inc.%20Austin
%20texas&origin=GLOBAL_SEARCH_HEADER, last accessed on September 8, 2020.
2
   See     https://www.corning.com/worldwide/en/about-us/news-events/news-releases/2017/12/
corning-to-acquire-substantially-all-of-3ms-communication-markets-division.html, last accessed
on August 10, 2020.
3
  See   https://investors.3m.com/news/news-details/2017/3M-to-Sell-Substantially-All-of-Its-
Communication-Markets-Division/default.aspx, last accessed on August 10, 2020.



                                                3
              Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 4 of 113




others. 4

        11.     On information and belief, Corning operates at least two additional campuses in

Texas, one in McAllen, Texas in the Southern District, and another in Keller, Texas in the Northern

District.

        12.     By registering to conduct business in Texas and by maintaining facilities in Austin

Texas, Corning has a permanent and continuous presence in the state of Texas and a regular and

established place of business in the Western District of Texas.


                                 JURISDICTION AND VENUE

        13.     This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code.

        14.     This Court has original subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        15.     This Court has personal jurisdiction over Corning because Corning has a place of

business and regularly transacts business in this District.

        16.     Corning has committed and continues to commit, acts of infringement of Dali’s

Patents-in-Suit in violation of the United States Patent Laws, and has made, used, sold, offered for

sale, marketed and/or imported infringing products into this District. Corning’s infringement has

caused substantial injury to Dali, including within this District.

        17.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1400 and 1391 because

Corning maintains a regular and established place of business in this judicial district and has




4
   See    https://www.linkedin.com/search/results/all/?keywords=corning%20optical%20comm
unications%20austin&origin=GLOBAL_SEARCH_HEADER, last accessed on September 8,
2020.


                                                  4
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 5 of 113




committed acts of infringement in this district.

                                    THE PATENTS-IN-SUIT

       18.     The ’508 patent is titled “Neutral Host Architecture for a Distributed Antenna

System” and was issued by the United States Patent Office to Paul Lemson, Shawn Stapleton, and

Sasa Trajkovic on November 21, 2017. A true and correct copy of the ’508 patent is attached as

Exhibit A.

       19.     Dali is the owner of all right, title and interest in and to the ’508 patent with the full

and exclusive right to bring suit to enforce the ’508 patent.

       20.     The ’508 patent is valid and enforceable under the United States Patent Laws.

       21.     The ’766 patent is titled “Self-Optimizing Distributed Antenna System Using Soft

Frequency Reuse” and was issued by the United States Patent Office to Seyed Hejazi and Shawn

Stapleton on December 10, 2018. A true and correct copy of the ’766 patent is attached as Exhibit

B.

       22.     Dali is the owner of all right, title and interest in and to the ’766 patent with the full

and exclusive right to bring suit to enforce the ’766 patent.

       23.     The ’766 patent is valid and enforceable under the United States Patent Laws.

                             FACTS COMMON TO ALL CLAIMS

       24.     From 2010 through 2014, under the terms of a non-disclosure agreement Corning

extracted Dali’s proprietary and patented technology know-how through a series of conferences

and meetings through which Corning became well-informed of Dali’s portfolio. For example, in

2011 Dali presented its proprietary technology to Corning, including information from various

patent families. This presentation included Dali describing how its portfolio would block other

competitors from entering the market without licensing its patents. Subsequently, Corning’s IP




                                                   5
              Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 6 of 113




counsel conducted an extensive review of Dali’s patent portfolio and Corning provided feedback

on the portfolio to Dali. In response to the presentation, Corning requested further detail on Dali’s

technology:




       25.      In May 2012, Corning and Dali began weekly teleconferences between Corning’s

product line management team and Dali’s technical personnel. From May through July of 2012,

Corning’s IP counsel conducted in-depth IP due diligence on Dali. Throughout the remainder of

2012 and 2013, Dali and Corning worked on various technical projects aimed at jointly providing

DAS systems to AT&T.

       26.      On June 3, 2014, Corning’s Corporate Development team met with Dali to discuss

a potential acquisition. At the meeting, Dali again provided a detailed discussion of Dali’s patented

inventions. On July 5, 2014, Corning conducted extensive acquisition diligence at Dali’s facility

in Burnaby, Canada, diligence that included studying Dali’s patents.

       27.      Through Corning’s various diligence projects and conferences with Dali, Corning


                                                 6
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 7 of 113




became well aware of the nature and scope of Dali’s extensive patent portfolio. Despite having

actual knowledge of Dali’s patents, Corning made no efforts to ensure that its current and future

products did not infringe Dali’s many patents. Corning proceeded to incorporate Dali’s patented

technology into its own products despite such knowledge.

                         FIRST CAUSE OF ACTION
          (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 of ’508 PATENT)

       28.     Dali re-alleges and incorporates by reference all of the foregoing paragraphs.

       29.     On information and belief, Corning has infringed and continues to infringe, either

literally or under the doctrine of equivalents, one or more claims, including at least claim 1, of the

’508 patent in violation of 35 U.S.C. §§ 271 et seq., directly and/or indirectly, by making, using,

importing, selling, and/or offering for sale certain equipment and systems relating to Corning’s

ONE Wireless Platform, such as ONE’s currently advertised Mid-Power Remote Unit or “MRU”.

See,   https://www.corning.com/media/worldwide/coc/documents/applications/wireless/wireless-

specs/CMA-422-AEN.pdf (last visited on July 21, 2020).

       30.     On information and belief, Corning has been and currently is infringing the ’508

patent by the manufacture, use, sale, offer to sell and/or importation of its products including at

least the ONE MRUs under 35 U.S.C. § 271.

       31.     Claim 1 of the ’508 patent recites the following:


               [preamble] A remotely reconfigurable remote radio head unit for
               transporting radio frequency signals, the remotely reconfigurable
               remote radio head unit comprising:

               [A] at least one remotely reconfigurable access module adapted to
               receive reconfiguration parameters from a remote location,

               [B] a plurality of band modules, each of the plurality of band
               modules having separately reconfigurable parameters in response to
               the reconfiguration parameters received from the at least one
               remotely reconfigurable access module, each of the plurality of band


                                                  7
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 8 of 113




               modules supporting one of a plurality of frequency bands of the
               radio frequency signals being transported, and

               [C] an interface adapted to provide:

                       [C1] electrical and mechanical connection for mounting of
               the plurality of band modules; and

                       [C2] bidirectional digital communication between the at
               least one remotely reconfigurable access module and each of the
               plurality of band modules.


       32.     On information and belief, and based on publicly available information, at least

Corning’s ONE MRU satisfies each and every limitation of at least claim 1 of the ’508 patent.

       33.     Regarding the preamble of claim 1, to the extent the preamble is determined to be

limiting, Corning’s ONE MRU provides the features described in the preamble. The preamble

recites, “[a] remotely reconfigurable remote radio head unit for transporting radio frequency

signals, the remotely reconfigurable remote radio head unit . . . .” Corning’s ONE MRU is

described in its user manual as a remote radio for transporting radio frequency signals. For

example:




Corning Mid-Power Remote Unit (MRU) User Manual, Exhibit C at 9. See also MRU Brouchure

at https://www.corning.com/catalog/coc/documents/brochures/CMA-434-AEN.pdf (last visited

on July 21, 2020). Additionally, Corning’s documentation explains that the MRU is remotely

reconfigurable from the Headend Control Module. For example:




                                                8
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 9 of 113




Exhibit C at 6. Thus, to the extent the preamble of claim 1 is limiting, Corning’s ONE MRU meets

it.

       34.     The Corning ONE MRU also meets all the requirements of limitation A of claim 1.

Limitation A requires “at least one remotely reconfigurable access module adapted to receive

reconfiguration parameters from a remote location.” According to the MRU manual, the MRU has

a module that hosts the uplink and downlink fiber optic connections to and from the upstream ICU.




Exhibit C at 13. For example, the below photograph shows the fiber optic connection to the ICU

that carries uplink and downlink signals to and from the MRU:




                                               9
          Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 10 of 113




Exhibit C at 35. The MRU manual also shows several other connections to this module, such as a

management port, external alarm connections, and RF expansion ports among others:




                                             10
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 11 of 113




Exhibit C at 14. On information and belief, this module handles communication and management

signals and distributes them to various band modules, indicated as “Power Amplifier Modules”

above. As such, this module is a remotely reconfigurable access module configured to receive

reconfiguration parameters from a remote location. Therefore, Corning’s ONE MRU meets

limitation A of claim 1.

       35.      The Corning ONE MRU also meets all the requirements of limitation B of claim

1. Limitation B requires, “a plurality of band modules, each of the plurality of band modules having

separately reconfigurable parameters in response to the reconfiguration parameters received from

the at least one remotely reconfigurable access module, each of the plurality of band modules

supporting one of a plurality of frequency bands of the radio frequency signals being transported”.


                                                11
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 12 of 113




As shown above in Figure 2-1 of the MRU manual above, the MRU contains up to five band

modules for each service, for example, LTE, ESMR800, PCS, AWS and WCS. Exhibit C at 13.

As described in the MRU manual, each of these services operates in different frequency ranges, or

bands, and has configurable parameters such as gain:




Exhibit C at 42. As such, the Corning ONE MRU meets limitation B of claim 1.

       36.     The Corning ONE MRU also meets all the requirements of limitation C1 of claim

1. Limitation C1 requires, “an interface adapted to provide” “electrical and mechanical connection

for mounting of the plurality of band modules.” On information and believe, the modules appear

to have electrical and mechanical connections to the chassis and modules of the MRU. For

example, electrical power and communications are provided through the front of other modules in

the MRU chassis and, on information and belief, are then connected to the band modules or Power



                                               12
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 13 of 113




Amplifier Modules. Additionally, mechanical connections are made to secure the band modules

into the MRU chassis. As such, Corning’s ONE MRU meets limitation C1 of the ’508 patent.

       37.     The Corning ONE MRU also meets all the requirements of limitation C2 of claim

1. Limitation C2 requires, “an interface adapted to provide” “bidirectional digital communication

between the at least one remotely reconfigurable access module and each of the plurality of band

modules.” The MRU manual describes the management and control functions such as forwarding

band module alarms to a monitoring system and controlling the output power of the band modules

via SNMP.




Exhibit C at 9. Additionally, the screenshot from management system provided in the Corning

ONE Wireless Platform MRU brochure shows various MRU alarms including one for each band

module in the history pane, and also a tab for setting various RF parameters for the band modules.

Corning ONE Wireless Platform MRU, Exhibit D at 5. As such, the Corning ONE MRU meets

limitation C2 of claim 1.

       38.     Accordingly, on information and belief, Corning’s ONE MRU meets all the

limitations of, and therefore infringes, at least claim 1 of the ’508 patent.

       39.     As a result of Corning’s infringement of the ’508 patent, Dali has suffered and

continues to suffer substantial injury and is entitled to recover all damages caused by Corning’s

infringement to the fullest extent permitted by the Patent Act, together with prejudgment interest

and costs for Corning’s wrongful conduct.




                                                  13
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 14 of 113




                         SECOND CAUSE OF ACTION
          (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 of ’766 PATENT)

       40.     Dali re-alleges and incorporates by reference all of the foregoing paragraphs.

       41.     On information and belief, Corning has infringed and continues to infringe, either

literally or under the doctrine of equivalents, one or more claims, including at least claim 1, of the

’766 patent in violation of 35 U.S.C. §§ 271 et seq., directly and/or indirectly, by making, using,

importing, selling, and/or offering for sale certain equipment and systems relating to E-RAN small

cell systems, such as SpiderCloud's currently advertised Services and Radio nodes. See

http://www.SpiderCloud.com/products.

                                       Direct Infringement

       42.     On information and belief, Corning has been and currently is directly infringing the

’766 patent by using its products, including at least the SpiderCloud Services and Radio nodes

under 35 U.S.C. § 271.

       43.     Claim 1 of the ’766 patent recites the following:

               [preamble] A method of determining a transmission power of a digital
                     remote unit (DRU) in a distributed antenna system (DAS), the
                     method comprising:
               a) setting a transmission power level for a DRU;
               b) determining a first key performance indicator related to a number of
                      satisfied users at the transmission power;
               c) iteratively adjusting the transmission power level for the DRU to increase
                        the first key performance indicator related to the number of satisfied
                        users;
               d) determining a second key performance indicator related to a capacity for
                       the number of satisfied users;
               e) iteratively adjusting the transmission power level for the DRU to increase
                        the second key performance indicator related to the capacity for the
                        number of satisfied users; and
               f) setting the transmission power level for the DRU at an iterated power
                        level.



                                                 14
                Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 15 of 113




          44.     On information and belief, and based on publicly available information, at least

Corning’s SpiderCloud system satisfies each and every limitation of at least claim 1 of the ‘766

patent.

          45.     Corning’s SpiderCloud system includes all the features of the preamble of claim 1

to the extent the preamble features are determined to be limiting. For example, Corning’s

SpiderCloud system provides a DAS:




https://www.corning.com/catalog/coc/documents/brochures/LAN-2327-AEN.pdf.             SpiderCloud

also provides multiple “digital remote units (DRUs).” According to the SpiderCloud product

website, “multiple radio nodes are connected to the Services Node using standard Ethernet LAN

infrastructure.” http://www.SpiderCloud.com/products. The “multiple radio nodes” referred to

above are the “digital remote units (DRUs).” Additionally, SpiderCloud also provides a method

for determining the transmission power for the radio nodes, i.e. DRUs:




                                                 15
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 16 of 113




http://www.SpiderCloud.com/tech/son-auto-configuration. Therefore, all of the features recited in

the preamble are met by the SpiderCloud system.

       46.     Limitation a) of claim 1 requires, “setting a transmission power level for a DRU.”

According to the below portion of SpiderCloud’s website, SpiderCloud’s “self-optimizing

network” or “SON” feature sets the transmission power levels for radio nodes, i.e. DRUs:




http://www.SpiderCloud.com/tech/son-auto-configuration. Therefore, the SpiderCloud system

meets all the requirements of limitation a) of claim 1 of the ’766 patent.

       47.     Limitation b) of claim 1 requires, “determining a first key performance indicator

related to a number of satisfied users at the transmission power.” As shown in paragraph 38 above,

SpiderCloud’s SON feature causes the Service nodes to collect periodic signal quality

measurements from user devices in order to “fine-tune the network.” As a result, SpiderCloud


                                                 16
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 17 of 113




practices all the requirements of limitation b) of claim 1 of the ’766 patent.

       48.     Limitation c) of claim 1 requires, “iteratively adjusting the transmission power level

for the DRU to increase the first key performance indicator related to the number of satisfied

users.” As discussed above in connection with paragraphs 38-40, the SpiderCloud Services node

collects signal quality measurements from user devices periodically and uses that information to

fine-tune the network. One example provided on the SpiderCloud SON website states that “a

power optimization feature is used to periodically adjust the transmit power levels in order to

achieve       uniform       coverage        across       the     small       cell     deployment.”

http://www.SpiderCloud.com/tech/son-auto-configuration.         The      multiple   references    to

“periodically” indicate that the power adjustments are iterative in nature. As a result, SpiderCloud

practices limitation c) of claim 1 of the ’766 patent.

       49.     Limitation d) of claim 1 requires, “determining a second key performance indicator

related to a capacity for the number of satisfied users.” The SpiderCloud website regarding the

SON feature states that one of the multiple measurements the algorithm takes into account is power

level in congested cells, and may reduce the number of users in a particular cell based on the

measurements. “The service node uses measurements collected over time to fine-tune the network.

For example it might reduce the power level of a congested cell to decrease the number of users

on that cell, while powering up lightly loaded cells.” http://www.SpiderCloud.com/tech/son-auto-

configuration. Therefore, SpiderCloud practices limitation d) of claim 1 of the ’766 patent.

       50.     Limitation e) of claim 1 requires, “iteratively adjusting the transmission power level

for the DRU to increase the second key performance indicator related to the capacity for the

number of satisfied users.” As described in paragraphs 41 and 42 above, the Services node

“periodically adjust the transmit power levels” to achieve various system performance goals.




                                                 17
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 18 of 113




http://www.SpiderCloud.com/tech/son-auto-configuration. Therefore, SpiderCloud practices

limitation e) of claim 1 of the ’766 patent.

       51.     On information and belief, Corning employees and/or agents practice the infringing

method of claim 1 of the ‘766 patent at least in connection with the process of testing and/or quality

control relating to the SpiderCloud Services and Radio nodes.

       52.     Accordingly, on information and belief, Corning’s SpiderCloud system meets all

limitations of, and therefore Corning’s use of the SpiderCloud system directly infringes at least

claim 1 of the ’766 patent.

                                      Indirect Infringement

       53.     Dali re-alleges and incorporates by reference all of the foregoing paragraphs.

       54.     On information and belief, Corning has been and currently is also indirectly

infringing the ’766 patent by selling its products, including at least the SpiderCloud Services and

Radio nodes, to third party customers whose use of the SpiderCloud Services and Radio nodes

directly infringes the ‘766 patent under 35 U.S.C. § 271.

       55.     Corning has had specific knowledge of the ‘766 patent and that SpiderCloud

Services and Radio nodes infringe the ‘766 patent since at least January 8, 2020, when Basem

Anshasi, Dali’s Chief Operating Officer informed Kim Hartwell, SVP and Chief Commercial

Officer at Corning Optical Communications, via email that Dali had filed a patent infringement

lawsuit against Corning pending in the Western District of North Carolina, case number 3:19-cv-

00714 (the “WDNC Suit”).

       56.     The WDNC Suit alleged, among other things, that use of the SpiderCloud Services

and Radio nodes infringe the ‘766 patent.

       57.     Between January and April 2020, representatives for Dali and Corning exchanged




                                                 18
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 19 of 113




emails, met in person, and conducted conference calls during which Corning’s infringement of the

‘766 patent was discussed.

       58.     On information and belief, Corning sells the SpiderCloud Services and Radio nodes

to third party end users with the knowledge and intention that the customers’ use of the

SpiderCloud Services and Radio nodes will directly infringe the ‘766 patent.

       59.     On information and belief, Corning’s customers directly infringe the ‘766 patent by

using the SpiderCloud Services and Radio nodes.

       60.     On information and belief, Corning’s SpiderCloud Services and Radio nodes have

no substantial noninfringing use.

       61.     Accordingly, on information and belief, Corning’s sales of SpiderCloud Services

and Radio nodes indirectly infringe at least claim 1 of the ’766 patent.

                                      Willful Infringement

       62.     Dali re-alleges and incorporates by reference all of the foregoing paragraphs.

       63.     As demonstrated above, Corning has had specific knowledge of the ‘766 patent and

infringement thereof by the SpiderCloud Services and Radio nodes since at least January 2020.

       64.     On information and belief, after acquiring specific knowledge of the ‘766 patent

and infringement thereof by the SpiderCloud Services and Radio nodes, Corning continued to use

and to market and sell the SpiderCloud Services and Radio nodes to third parties.

       65.     On information and belief, Corning knew, or should have known, that its conduct

as described above, amounted to infringement of the ‘766 patent.

                                                ***
       66.     As a result of Corning’s direct, indirect, and willful infringement of the ’766 patent,

Dali has suffered and continues to suffer substantial injury and is entitled to recover all damages

caused by Corning’s infringement to the fullest extent permitted by the Patent Act, together with



                                                 19
            Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 20 of 113




prejudgment interest and costs for Corning’s wrongful conduct.

                                    PRAYER FOR RELIEF

WHEREFORE, Dali respectfully requests judgment against Corning as follows:

       A.      That the Court enter judgment for Dali on all causes of action asserted in this

Complaint;

       B.      That the Court enter judgment in favor of Dali and against Corning for monetary

damages to compensate it for Corning’s infringement of the Patents-in-Suit pursuant to 35 U.S.C.

§ 284, including costs and prejudgment interest as allowed by law;

       C.      That the Court enter judgment in favor of Dali and against Corning for increased

damages pursuant to 35 U.S.C. § 284 for Corning’s willful infringement of the ‘766 patent;

       D.      That the Court enter judgment in favor of Dali and against Corning for accounting

and/or supplemental damages for all damages occurring after any discovery cutoff and through the

Court's entry of final judgment;

       E.      That the Court enter judgment that this case is exceptional under 35 U.S.C. § 285

and enter an award to Dali of its costs and attorneys’ fees; and

       F.      That the Court award Dali all further relief as the Court deems just and proper.




                                                20
            Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 21 of 113




                                           JURY DEMAND

        Dali requests that all claims and causes of action raised in this Complaint against Corning

be tried to a jury to the fullest extent possible.


 Date: September 9, 2020                       Respectfully submitted,

                                               LAW OFFICE OF JOSEPH M. ABRAHAM, PLLC

                                               /s/ Joseph M. Abraham
                                               Joseph M. Abraham, TX SB No. 24088879
                                               Law Office of Joseph M. Abraham, PLLC
                                               13492 Research Blvd., Suite 120, No. 177
                                               Austin, TX 78750
                                               T: 737-234-0201
                                               Email: joe@joeabrahamlaw.com

                                               Cristofer I. Leffler, WA Bar No. 35020
                                               David Schumann, CA Bar No. 223936
                                               (Admission pro hac vice pending)
                                               Michael Saunders, CA Bar No. 270414
                                               (Admission pro hac vice pending)
                                               Folio Law Group PLLC
                                               14512 Edgewater Lane NE
                                               Lake Forest Park, WA 98155
                                               T: 206-512-9051
                                               Email: cris.leffler@foliolaw.com
                                                      david.schumann@foliolaw.com
                                                      mike.saunders@foliolaw.com

                                               Attorneys for Dali Wireless, Inc.




                                                     21
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 22 of 113




EXHIBIT A
                Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 23 of 113
                                                                                   |HAI LALA AT TATALUIMUNGU HUT                 US009826508B2

(12) United States Patent                                                                            (10) Patent No.:                         US 9 ,826 ,508 B2
        Lemson et al.                                                                                (45) Date of Patent:                               * Nov . 21, 2017
(54 ) NEUTRAL HOST ARCHITECTURE FOR A
        DISTRIBUTED ANTENNA SYSTEM
                                                                                                (58 ) Field of Classification Search
                                                                                                      CPC ............ H04B 1/ 18 ; H04B 1/40 ; H04W 72 /04
                                                                                                      See application file for complete search history .
(71) Applicant: DALI SYSTEMS CO . LTD ., George
                     Town , Grand Cayman (KY)                                                   (56 )                  References Cited
(72 ) Inventors: Paul Lemson, Woodinville , WA (US );                                                                  U .S . PATENT DOCUMENTS
                 Shawn Patrick Stapleton , Burnaby                                                      5 ,880 ,863 A *            3/ 1999 Rideout ............. H04B 10 /2755
                 (CA ); Sasa Trajkovic , Burnaby (CA )                                                                                                                 398 / 59
                                                                                                       6 ,625,429 B1              9 /2003 Yamashita
(73) Assignee: Dali Systems Co. Ltd ., George Town                                                                                   (Continued )
                     (KY )
                     Subject to any disclaimer , the term of this
                                                                                                                    FOREIGN PATENT DOCUMENTS
( * ) Notice :
                     patent is extended or adjusted under 35                                    EP                      1750376 AL            2 /2007
                     U .S .C . 154 (b ) by 108 days.                                                                2002-516511 A             6 /2002
                                                                                                                                     (Continued )
                     This patent is subject to a terminal dis
                     claimer .                                                                                            OTHER PUBLICATIONS
( 21) Appl. No.: 14 /479, 875                                                                   US 9 ,136 , 967, 09 /2015 , Fischer et al. (withdrawn )
(22 ) Filed :        Sep . 8, 2014                                                                                                   (Continued )
                                                                                                Primary Examiner — Brian D Nguyen
(65 )                   Prior Publication Data                                                  (74 ) Attorney, Agent, or Firm — Kilpatrick Townsend &
        US 2015 /0055593 A1             Feb . 26 , 2015                                         Stockton LLP
                                                                                                (57)                               ABSTRACT
             Related U .S . Application Data                                                    A remote radio head unit (RRU ) system for achieving high
(63 ) Continuation of application No. 13 /211,236 , filed on                                    data rate communications in a Distributed Antenna System
        Aug . 16 , 2011, now Pat . No. 8 ,848 , 766 .                                           is disclosed . The Distributed Antenna System is configured
                                                                                                as a Neutral Host enabling multiple operators to exist on one
                           (Continued )                                                         DAS system . The present disclosure enables a remote radio
(51) Int. CI.                                                                                   head unit to be field reconfigurable and support multi
     H04W 72 /04                    ( 2009 .01)                                                 modulation schemes (modulation - independent),multi- carri
        H04B 1/ 18                  ( 2006 . 01)                                                ers , multi- frequency bands and multi- channels . As a result,
        H04B 1/40                   (2015 .01)                                                  the remote radio head system is particularly suitable for
(52) U .S . CI.                                                                                 wireless transmission systems, such as base -stations, repeat
        ??? .          · H04W 72 /04 ( 2013 .01); H04B 1/ 18                                    ers, and indoor signal coverage systems.
                                 ( 2013 .01) ; H04B 1/40 (2013 .01)                                           12 Claims, 6 Drawing Sheets
                                                                                       RRU
                                                                400             401
                                                                                                                     402 TRE
                                                                                       .
                                                                                           w
                                                                                                  RRU BAND MODULE       Sant


                                                                       11111
                                                                       -
                                                                       114                                           409 TL
                                                                                                  RRU BAND MODULE        Day 2
                                                                                   Down

                                                   FI
                                                   10 Shops
                                                               RRU              -
                                                                                 ?
                                                                                 ??
                                                                                 11
                                                                                uBid                                1
                                                                                                                    ofTRX
                                                              ACCESS                              RRU BAND NODULE    Ban3
                                                              MODULE      www




                                                                        X                  Us
                                                                                                  RRU BAND MODULE
                                                                                                                    405 ATX
                                                                                                                         and 4




                                                              Remote Radio Head Unit High Level System
               Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 24 of 113


                                                                    US 9 ,826 ,508 B2
                                                                          Page 2

                Related U .S . Application Data                                                    FOREIGN PATENT DOCUMENTS
(60 ) Provisional application No. 61/ 374 ,593 , filed on Aug .                       JP            2009 - 147656 A         2 / 2007
        17 , 2010 .                                                                   KR            20030061845 A           7 /2003
                                                                                      KR      10 - 2006 - 00997712   A      9 /2006
(56 )                    References Cited                                             WO             2005/034544     Al     4 /2005
                                                                                      WO       WO 2008 / 154077      Al    12 /2008
                 U .S. PATENT DOCUMENTS                                               WO             2010 /043752    A1     4 /2010
                                                                                      WO       WO 2012 /024343 Al           2 /2012
     7 , 102,442 B2 9 / 2006 Anderson                                                 WO       WO 2012 /024349 Al           2 /2012
 2002/0093926 A17 / 2002 Kilfoyle
 20030181221 Al 9 /2003 Nguyen                                                                           OTHER PUBLICATIONS
 2005/ 0041968 A1 *        2/ 2005 Takahashi ......... H04B 10 /0775
                                                                     398 /30          Office Action forKorean Patent Application No. 10 -2013 -7006774 ,
 2006 /0223468 A1 * 10/ 2006 Toms . . .. .. ........             H046 88 / 10         dated Oct. 11, 2015 , 7 pages .
                                                                    455 / 190 . 1
 2006 /0223572    A1*    10/2006     Hedin .. ..... ...... H04W 24 /02                Second Office Action for Chinese Patent Application No .
                                                                 455 /552. 1          201180050053. 9 , dated Nov. 9, 2015 , 10 pages.
 2006 /0223578    A1 *   10 /2006    Conyers ................. H04B 1/ 406            Notification of Transmittal of the International Search Report and
                                                                  455 /557            the Written Opinion of the International Searching Authority , or the
 2006 /0227736    A1 *   10 / 2006   Conyers .............. H04L 12 /5695             Declaration ; International Search Report and Written Opinion of the
                                                                   370 / 328          International Searching Authority for corresponding International
 2006 /0270366    AL     11/ 2006    Rozenblit et al.                                 Application No. PCT/US2011 /047995 dated Dec . 22 , 2011, 7 pages .
 2007/0243899     AL     10 / 2007   Hermel et al.                                    Notification of Transmittal of the International Search Report and
 2007/ 0274279    A1     11/ 2007    Wood et al.                                      the Written Opinion of the International Searching Authority, or the
 2008 /0051129 A1 *       2 / 2008 Abe ..................... H04B 1/0003
                                                                    455 /550 . 1      Declaration ; International Search Report and Written Opinion of the
 2008/0119198 Al * 5 /2008 Hettstedt .............. H04W 16 /06                       International Searching Authority for corresponding International
                                                               455 /453               Application No . PCT/US2011 /048004 dated Jan . 5 , 2012 , 6 pages.
 2008/0146146 A16 / 2008 Binder et al.                                                Non - Final Office Action for U . S . Appl. No. 13 /211 ,236 dated Oct.
 2008/0225816 A1 *         9 /2008 Osterling .............. H04J 3/ 0682              23 , 2012, 8 pages .
                                                                      370 /342        Final Office Action for U .S . Appl. No. 13 / 211 ,236 dated Mar. 29 ,
 2009 / 0019664 A1 *       1/ 2009 Abram ....                       FO2D 9 /04        2013 , 12 pages.
                                                                         16 / 2 . 1   Notice of Allowance for U .S. Appl. No. 13/211,236 dated May 29,
 2009 /0029664 AL          1/ 2009 Batruni                                            2014 , 9 pages.
 2009 /0061771 A1 * 3 /2009 Ma ...              ..............   H04B 7 / 2606        Office Action for Japanese Patent Application No. 2013 - 524941,
                                                                     455/41. 2        dated Jun. 23 , 2015 , 5 pages.
 2009/0247092 Al * 10 / 2009 Beaudin ............. H04B 1/ 401                        Office Action for Chinese Patent Application No. 201180050053. 9 ,
                                                                        455 /73       dated Feb . 25 , 2015 , 10 pages .
 2009/0252139 Al * 10 /2009 Ludovico . .......... H04W 16 / 32                        Notice of Allowance for Korean Application No. 10 -2013 - 7006774 ,
                                                          370 / 342                   dated Jun. 29 , 2016 , 3 pages .
 2010 /0008669 A1 * 1/2010 Rhy                       H04J 14 /0283
                                                           398 /66                    Office Action for Korean Patent Application No. 10 - 2016 -7026899 ,
 2010 /0271985 A1* 10 /2010 Gabriel .................. H01Q 1/246                     dated Jan . 19 , 2017 , 5 pages .
                                                                      370 /278         Extended Search Report for European Patent Application No.
 2012 /0069880 A1         3 /2012 Lemson et al.                                       11818694 .9 , dated Apr. 11 , 2017, 10 pages.
 2012 /0206885 A1 *       8 / 2012 Pan ...............             H04B 1 / 38
                                                                      361/ 737        * cited by examiner
   Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 25 of 113


   atent                         Nov . 21, 2017              Sheet 1 of 6                                                                             US 9, 826 ,508 B2




                            Wwwwwwwwwwwwww                                     wwwwwwwwwwwwwwwwww




                                                Distributed Wireless Network Base Station




                            77
                                                                                                                                                                                 RAR




                                                                                                                                                                                 HRARHRAHR2
                                                                                                                                                                                  *
                                                                                                                                                                                  27
                                                                                                                                                                                  .
                                                                                                                                                                                  H
                                                                                                                                                                                  +




                                                                                                         +       +   + NTPPNTPTPPTPN          +       PNTPPTPTPTPNP   NTPI


               . ** .   *                 ***                                                                                                                                    *
                                                                                                                                                                                 RAR
                                                                                                                                                                                 .
                                                                                                                                                                                 HH
                                                                                                                                                                                 R




     104                            .
                                                                                                                                       02
                                    *
                                    .

                                                                                                                      Remote Radio Head 1                                        *
                                                                                                                                                                                 .




Base Station                        *
                                    .




                                    *   Base Transceiver                                                                                                                         R
                                                                                                                                                                                 .
                                                                                                                                                                                 *
                                                                                                                                                                                 R




  Controller                        .
                                    *




                                        Station or Digital
                                           Access Unit          . . . . . . . . . . . . . .9 . . .

                                                                                                                        Remote Radio Head N
                                                                                                     X       X       XII               . !!       !    : :: :                :
                                                                                                                                                                                 .RH
                                                     oowwwwwwwwwwwwwwwwwwwwwwwwwwwwww                                            W




                                                 FIG . 1: PRIOR ART
                Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 26 of 113


                atent                                                             Nov . 21, 2017                                                                      Sheet 2 of 6                                                                  US 9 ,826 ,508 B2




                                                                . -.         - . I            1   .1.     I       .-          II     . II.   LVE         , 1 . UK                                                    * .    .. *       **

                               .. .. . .                . . . . . . . . . . .. . . . . ..                          . .. .. . .. . . . . ... . . .                                                                                  . . . ..
                                                                                                                                                                                                                                                                                                    DIWANT
       2004     :: 2005                                                                                                             *
W     File:1.
     AMY
                -
                     *
                             SAPI            .
                                                                  SerDesp: ODCEre
                     *

                                                                                              ***mercambert
                                                -
                                                11
                                                -
                                                1
                -




                -




                                                                Frames : : DDC2
                .




                     *
                                                               Derane :                                                        .




                .


                     -
                                                .
                                                                                                                               -




                                                                                                                               -
                                                                                                                                                                                                                                                                                                  TXRXANT
                                                                 SerDes 205
                                                                 set                                                           .




JU?
                .
                             SFP2        . ..                  . . ... ... ..... . .
                                                                                                                              .




                                                                                                                               .
                                                                                                                                    *
                                                                                                                                                                                                                                                                                              -




                                                                                                                                                                                              Feedback
                     +

                .

                                                                                                                               .

                .




                     +
                                             2018 : OPD                                                                       .


                                                                                                                                                                                                                                                                           2 24
                .




                .




                .
                     +




                     "




                                             29 CFR
                                                        III


                                                                                                        DUCI                                                        WWWWWWWtntly
                                                                                                                                                                                                                                              222          .




                                                                                                                                                                                                                                                           .


                                                                                                                                                                                                                                                           .




                                                                                                                                                                                                                                                           .




                                                                                                                                    Law)
                                                                                                                                                                                                                                                           .


                .                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                              *
                     *
                                                                                                                              .                                                                                                                            .


                                                                                                                                                                                                                                                           .


                .


                     *
                .                                                                                                                                                                                                                                          .


                                                                                                                                                                                                                                                           .




                     *                                                                                                                                                                                                                                     .


                .




                .
                     *


                                                     * ** *                                                                   245
                                                                                                                              215                                                                                                                          -




                                     Evenet
                     *




                                                                                                  CPU Software   Defined
                -




    01          .
                1
                     *
                                                    ?                                                  Digital Platform :                                                                                                                           Band Specific 225
                I
                     *




                     *
                                1- 76               . As                             - - % 28           , .-      * . .
                                                                                                                                                         216                                                                                    RF Processing
                                                                                                                                                                                                                                                     * * * * * * * * * * * * * * * + * * **
                         *    * ** * *          -       * **            **             ** * * *    **         *           *        ***       ** -    *     ++   +                  AHHHAA + + WA   +   +   ++   ++   +     + + + + 4E
                .




                                         .          . ... .              . . ..           . . .. . .
                                                                                                                                                    warning 7UX
    VO
                II
                .




                                          DC- X -4 27 VDC
                                                                                                                   -




                                                                                                                   .
                                                                                                                   "




                                                                                                                                             ?- ?
                                                                                                                                                                                                                              RRU
      YAC
                .



            WELVE
                .
                                                                                                                   .




                                                                                                                   4


                                                                                                                   .



                                                                                                                                         +27645warehouse ha                                                          W / Diversity UL
                .
                                    ACDC 220VAC O 27 VOC                                                           .




                .




                .

                             .. . ---- we recomme                                                                                                        * 223
                .




                                                                                            FIG . 2 : Remote Radio Head Unit
             Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 27 of 113


             atent                                           Nov . 21, 2017                                                                               Sheet 3 of 6                                                         US 9, 826 ,508 B2




                                                    -                                        - . -- . -.                                                  AL                                                                                                    -- -

                 .                                           * * * ** * ** ** * ** * * *               **      *   *   * * * * * * * * * * * * * * * **         **   * .*.   1-4 .   ' -' *   * * ** *   * * * ** *** *** *** ** * * ** * * *   ** *   ** * *
                                                                                                                                                            .


                                                                                                                                                            .


                                                                                                                                                            .
                 .
                                                                                                                                                            .

                                                             +      V           +   *+ * +



           30    .




                 .
                              321 ; 303 FPGA 305 :
                                     .        *              *.
                                                                                                                                                            .




                                                                                                                                                            -




                                                                                                                                                            •


                                                                                                                                                                                                                                                                       TXRX ANT
                                                                                                                   :
                     .




                 . .                                                                                               :



                 . .                                                                                               .




                 . .




                 .
                     .
                                         304 Frame                                                                 .




                                                                                                                   .


                 . .




                 .




                 . .
                     .
                                                  earet                                                            .




                                                                                                                   .



                                                                                                                   .
                                                                                                                                                            -




                                                                                                                                                            .




                                                                                                                                                                                                                                                                 .
                                                                                                                                                            .


                                                                                                                   .                                                                                                                                             .
                                                                                                                                                            .




         2.      .
                     .




                                                  Serties                                                      .
                                                                                                               .
                                                                                                                   .

                                                                                                                                                            .                                                                                                    *



WWWMAWAWwwhva
                                                                                              DUC sereno                                  309
                                                                                                                   .
                                                                                                                                                                                                                                                                 .

                 .

                     .                                                                                             .

                                                                                                                                                                                                                                                                 1
                                                                                                                                                            .
                                                                                                                                                            -
                                                                                                                   .
                                                                                                                                                                                                                                                                 .




                 .
                     .




                     .
                                                                                                                   .




                                                                                                                                     HAC                                                                                                        1


                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .




                     .                                                                                                                                                                                                                          .
                                                                                                                                                            -                                                                                                    .




                 .
                 .



                 . .
                     .

                              AW * * * . .
                                                                                                               311 Software                                 ,




                                                                                                                                                            -
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                '




    Mon               :
                                                                                                                   Defined Digital
                                                                                                                                                                                                                                                '
                 .
                     .
                                                                                                                                                            -




  RAV       N earesima
                                                                                                                                                                                                                                                                 .



                                                                                                                                                            .




                                   Switch                                                                                Platform
                                                                                                                                                            .




                                                                                                                                                                                       Band Specific RF Processing
                                                                                                                                                            -                                                                                                    .
                  #                                                     .




                                                                                                                                                            -
                  #
                  *

                               SER
                                                                                                                                                      312
                                                                        .




                                                                                                                                                                                                                                                                .




                  *




                  *

                                         INPERI *       **        * *       *       *         HTV7 .


                                                                                                                                                munum +27
                                                                                                           +



                                                                                                                                      W
                                                                                                           +




                                                                                                                       ... . . . ... ... .... ,
                                         X48 kg ty VN
 - OVAC
          WWW.
                 :
                          e




                          :
                                                                                                           +
                                                                                                                             OCK :
                                                                                                                          +27 **VOC ** A
                                                                                                                                                                                                                           RRU
                 .        .
                                                  POE                                                      +



                                                                                                           +


                 .

                          :
                          ,
                          .
                                                                                                           +



                 .
                                                                                                           +


                 .



                 .




                                                                                FIG . 3: Remote Radio Head Unit
       Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 28 of 113



U .S. Patent
       atent                     Nov . 21, 2017                          Sheet 4 of 6                            US 9 ,826 ,508 B2




                                           Sarallo
               *




               *




               *


                      400
                   ???????????
                                             3 GB             401
               *




                                                                         a
               *




                                                                                                                         VZOF
                                                                                 RRU BAND MODULE                 -24712 4 NES
               *




               *




               *




               *                                                                                ??
               -
               *




               *
                                                                                                                 18
                                                                                                                 17
               *


                                                                                                      ODULE                     bar?
               *




                                                                                              #2
      For

                                              111
                                              114
               *




     01 3019
               ,




                   ACCESS
                                    1411111
                                    -11
                                     1
                                            u bi ca                           ?????????????????????




                                                                                 RRU BAND MODULE
                                                                                                      ?????




                                                                                                                                 Band 3
                                                                         31                                      -714 7457
               ,
               .
               *


                                                                                                                                       WW




                   MODULE
                                                                                                                 16
                                                                                                                 15
               .
               *


                                                                    >>


               *
               .
                                      *********************
                                                                                                                                               W
               .
               "
               -
               *
                                                                                                        erwind                   Barn
                                                                                                                             ???????????????




               *


               *




               *




               *
                                             *
                                             .
                                             11
               *




               *




               *




               *




               *




         FIG . 4 : Remote Radio Head Unit High Level System
          Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 29 of 113


          atent               Nov. 21 , 2017                    Sheet Sof 6                                                           US 9 , 826 ,508 B2




                                            RRU Access Module



                                   ?
                             | FPGA ?
                                                                  1 - 1   1   - 1 11 "




                              ,r r
                       ( 36 )                                                                         (34s ,

                                                                                                                                           ? ??
                                                            -


                                                                *




           Heat SP PHY |      *


                              *


                              *

                                   Fance                    -



                                                            -
                                                                *




                                                                *




                                                                *




             ? Show
     ??                                                         *




                                                            -

                              t
                                                            -
                                                                #
                                                                fut
                                                                *

                              f




                                                           '


                                                           '




                                                           '


                                                           '




                                                           '


                                                           '


                                                           '




                                                                                                                               ?
                                                           .




                                                           .


                                                           .




                                                           .




                                                           .


                                                           t


                                                           .




                                                           .
                                                                                                       TAR
                                                                                           .
                                                           .


                                                           .                               .



                                                                                           .

                                                           .
                                                                                           .


                                                                                           .
                                                           .




                                                           .                               .

                                                           .
                                                                                           .

                                                           .
                                                                                           .




                                     ??                         : Haze                     .




                                                                                           .


                                                                                           .




                        ?
                        ?
                                                            .




                                     ?
                                     |
                                                            .

                                                           "

                                                             444444444x1444445L / L544 * LE




    ? herence                          Ethemet
                                           Switch
                                      MANAKAMA
                                                                CARACSE44KL CLAURAKAEKWK4CA4LACKELLA M?????KtHtttt

                                                                 Books
                                                      SAMAHAMAMAHAKKAMAMA
                                                                                         Max A955




                                                    * * * * * * * * * * * * ????????????? ?
                                                                                                            1996 1999
                                                                                                        MAHAMAHAMMMMMMMMM



                                                                                                                                     www.tw
                                                                                               ????????? * * * * * * * * * * * * * * 48* **
                                                                                                                                              ?
                                             BANG
?      womanasonomine
                        fra
                        _
                        ^
                        f
                        *




                                    room


                FIG . 5 : Remote Radio Head Unit Access Module
           Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 30 of 113


           atent                               Nov . 21, 2017                          Sheet 6 of 6                                                             US 9, 826 ,508 B2




                                                              RRU Band Module
                                                                        .                     * **     **    ** *   ++ + 1   NE   1        2         +   + +        +          +      ++     +++   + ++   +




               .
                                                                        .




                                                                                                             513 614                                     615                                                  .


                                                                                                                                                                                                              .




                                                                                                                                                                                                              .



                                                                                                                                                                                                              .




                                                          - 102)
                                                                        .
               .                                                                                                                                                                                              .


                                                                        .
               .
                                                                                                                                                                                                              .




                             109 000
               -


               -




                                                                                                                                                                                                              .
               -
                                                                                                                                                                                                              .
               -




               -


               -



               -



               +
                                                                        "
                                                                                                                             2                                                                                .




                                                                        .
               .




               .




               .




    ST
                                                                                                             coa k
               .

                                                                        .




                                            Framer
               .




                                                                        .
               .



               .




               .



               -
                   Serdes Deframer                                      .




                                                                        .
                                                                                                                                                                                                              -




                                                                                                                                                                                                              -


               -

                                                                        .
               -
                                                                                                                                                                                                              -

               .




                                                                                                     817 618 / 1 619
                                                                                                                                                                                                              .

               -




                                            *** ZA
               -



               +



               ·


               +
                                                                        .




                                                                        .                                                                                                          -                          .



                                                                                                                                                                                                              .


                                                                                                                                                                                                              .



                                                                                                                                                                                                              .


                                                                                                                                                                                                              .




               -
                                                                        .
               -                                                                                                                                                                                              .




                             604 : DOC
               -



               .
                                                                                                                                                                                                              .

               -


               -
                                                      .
                                                      1




                                                                                                                                                                                                              .
               -
                                                                        .                                                                                                                                     .



                                                                        .                                                                                                                                     .

               -

                                                                                                                                                                                                              .

               -
                                                                        .


                                                                                                                                                                                                              .

               -
                                                                        .                                                                                                                                     .




               -


                                                                                                                                                                                                              .
               -




                                                                        .



               +                                                                                                                                                                                              .




                           615 Blaze
               +
                                                                        .
                                                                                                                                                                                                              .


                                                                                                                                                                                                              .
               +




                                                                                                                                                                                                              .
               4



                                                                                                                                                                                                              .

                                                                        .                                                                                                                                     .



                                                                                                                                                                                                              .


                                                                        .
                                                                                                                                                                                                              .


                                                                                                                                                                                                              .




                    1   71    - 177 , - -             SIE                                                                                                                                                     .




                                                                        .
                                                                                                                                                                                                              .


                                                                                                                                                                                                              .

                                                                        .
                                                                                                                                                                                                          .



                                                                                                                                                                                                          .




                                                                                                                             RF Section 1922
                                                                                                                                                                                                          .




                                      YTAUS May                         .
                                                                                                                                                                                                          .




                                                                        .




                                                                            PT .   LISTOPFT   I      FITTI                            MB       1.1       +     + 11 *   *1 +       1441    *TWI       .
pieressantes
      WWWWWWW
                                                                        .




                                                                        .




                                                                        .




                                                                        .




                                                                        .




                   609 -*** * * ***                                     .




                                                          entre SDD     .




                                                                        .




                                                              Section
                                                                        .




                        ...........................               019


                        FIG . 6 : Remote Radio Head Unit Band Module
                Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 31 of 113


                                                            US 9, 826 , 508 B2
      NEUTRAL HOST ARCHITECTURE FOR A                                         between the Remote Radio Head Units 102 , 103 and the
        DISTRIBUTED ANTENNA SYSTEM                                            Base Station Controller (BSC ) . The BTS communicates
                                                                             with multiple Remote Radio Heads via optical fiber. For
                  RELATED APPLICATIONS                                        example , the Open Base Station Architecture Initiative (OB
                                                                           5 SAI) , the Common Public Radio Interface (CPRI), and the
   This application is a continuation of U . S . patent applica -             IR Interface standards introduced publicly - defined inter
tion Ser. No .: 13 / 211, 236 , filed Aug . 16 , 2011 , now U . S . Pat.       faces separating the Base Transceiver Station (BTS ) or
No . 8 , 848 ,766 ; which claims priority to U . S . Provisional              Digital Access Unit and the remote radio head unit (RRU )
Patent Application No . 61/ 374 , 593, filed on Aug. 17 , 2010 .              parts of a base station by employing optical fiber transport .
The disclosures of each are hereby incorporated by reference 10                  The RRU concept constitutes a fundamental part of an
in their entirety for all purposes .                                          advanced state-of- the - art base station architecture . RRU
                                                                based system implementation is driven by the need to
                   TECHNICAL FIELD                              achieve consistent reductions in both Capital Expenses
                                                                (CAPEX ) and Operating Expenses (OPEX ), and enable a
   The present invention generally relates to wireless com - 15 more optimized , energy -efficient, and greener base deploy
munication systems employing Distributed Antenna Sys - ment. An existing application employs an architecture where
tems (DAS ).More specifically , the present invention relates a 2G /3G / 4G base station is connected to RRUs over multiple
to a DAS which is part of a distributed wireless network base optical fibers . Either CPRI, OBSAI or IR Interfaces may be
station in which all radio -related functions that provide used to carry RF data to the RRUs to cover a sectorized radio
network coverage and /or capacity for a given area are 20 network coverage area corresponding to a radio cell site . A
contained in a small single unit that can be deployed in a                    typical implementation for a three - sector cell employs three
location remote from the remaining distributed wireless                       RRU ' s . The RRU incorporates a large number of digital
network base station unit or units which are not performing                   interfacing and processing functions. However, commer
radio - related functions. Multi -mode radios capable of oper-                cially available RRU ' s are power inefficient, costly and
ating according to GSM , HSPA , LTE , TD -SCDMA, UMTS 25                      inflexible . Their poor DC -to -RF power conversion insures
and WiMAX standards with advanced software configu -                          that they will need to have a large mechanical housing to
rability are features in the deployment of more flexible and                 help dissipate the heat generated . The demands from wire
energy -efficient radio networks. The present invention can                  less service providers for future RRU ' s also includes greater
also serve multiple operators and multi -frequency bands per                 flexibility in the RRU platform , which is not presently
operator within a single DAS to reduce the costs associated 30               available . As standards evolve , there will be a need for
with radio network equipment and radio network deploy                        multi-band RRUsthat can accommodate two ormore opera
ment.                                                                        tors using a single wideband power amplifier. Co- locating
                                                                             multiple operators in one DAS system would reduce the
           BACKGROUND OF THE INVENTION                                        infrastructure costs and centralize the Remote Monitoring
                                                                           35 Function of multiple Operators on the Network . To accom
   Wireless and mobile network operators face the continu -                  modate multiple operators and multiple bands per operator
ing challenge of building networks that effectively manage                    would require a very high optical data rate to the RRUS
high data -traffic growth rates . Mobility and an increased                   which is not achievable with prior art designs.
level of multimedia content for end users requires end - to
end network adaptations that support both new services and 40                         BRIEF SUMMARY OF THE INVENTION
the increased demand for broadband and flat-rate Internet
access. In addition , network operators must consider the                        The present invention substantially overcomes the limi
most cost - effective evolution of the networks towards 4G                    tations of the prior art discussed above . Accordingly , it is an
and other advanced network capabilities. Wireless and      object of the present invention to provide a high perfor
mobile technology standards are evolving towards higher 45 mance , cost- effective DAS system , architecture and method
bandwidth requirements for both peak rates and cell         for an RRU -based approach which enables each of multiple
throughput growth . The latest standards supporting these  operators to use multi- frequency bands . The present disclo
higher bandwidth requirements are HSPA + , WiMAX , TD - sure enables a RRU to be field reconfigurable, as presented
SCDMA and LTE . The network upgrades required to deploy in U . S . Patent application 61/ 172 ,642 (DW - 1016P ) , filed
networks based on these standards must deal with the 50 Apr. 24 , 2009 , entitled Remotely Reconfigurable Power
limited availability of new spectrum , leverage existing spec -               Amplifier System and Method , U . S . patent application Ser.
trum , and ensure operation of all desired wireless technol-                  No . 12 / 108,502 (DW10110 ) , filed Apr. 23, 2008 , entitled
ogy standards . The processes of scarce resource optimiza - Digital Hybrid Mode Power Amplifier System , U .S . Patent
tion while ensuring a future- proof implementation must both application 61/ 288 , 838 (DW1018P ), filed Dec . 21, 2009,
take place at the same time during the transition phase , 55 entitled Multi -band Wideband Power Amplifier Digital Pre
which usually spans many years and thus can encompass distortion System , U .S . Patent application 61/ 288 , 840
numerous future developments . Distributed open base sta -                    (DW1019P ), filed Dec . 21 , 2009, entitled Remote Radio
tion architecture concepts have evolved in parallel with the Head Unit with Wideband Power Amplifier and Method ,
evolution of the various technology standards to provide a U .S . Patent application 61/288,844 (DW1020P ), filed Dec .
flexible, lower- cost, and more scalable modular environment 60 21, 2009, entitled Modulation Agnostic Digital Hybrid
for managing the radio access evolution . Such advanced Mode Power Amplifier System , and U . S . Patent application
base station architectures can generally be appreciated from                  61/288 ,847 (DW1021P ), filed Dec . 21, 2009 , entitled High
FIG . 1 [ PRIOR ART ), which shows an architecture for a                      Efficiency Remotely Reconfigurable Remote Radio Head
prior art Distributed Wireless Network Base Station . In FIG .                Unit System and Method for Wireless Communications
1, 100 is a depiction of a Distributed WirelessNetwork Base 65 incorporated herein by reference . In addition ,the system and
Station . The Base Transceiver Station (BTS ) or Digital method of the present invention supports multi-modulation
Access Unit (DAU ) 101 coordinates the communication schemes (modulation - independent), multi -carriers, multi
              Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 32 of 113


                                                     US 9 ,826 ,508 B2
frequency bands, and multi-channels. To achieve the above               An embodiment of a Remote Radio Head Unit in accor
objects , the present invention maximizes the data rate to the       dance with the invention is shown in FIG . 2 . Fiber 1 ,
Remote Radio Head Unit in a cost effective architecture .     indicated at 200A , is a high speed fiber cable that transports
FIGS . 2 and 3 depict a low power RRU and high power data between the BTS and the Remote Radio Head Unit.
RRU . The RRUs depicted in FIGS. 2 and 3 can be extended 5 Fiber 2 , indicated at 200B , is used to daisy chain other
to a multi- band and multi-channel configuration . Multi-band remote radio head units which are thereby interconnected to
implies more than two frequency bands and multi- channel the BTS or DAU . The software -defined digital platform 216
implies more than one output to an antenna system . Various performs baseband signal processing, typically in an FPGA
embodiments of the invention are disclosed .
   An embodiment of the present invention utilizes a RRU 10 or equivalent. Building block 203 is a Serializer /Deserial
                                                            izer. The deserializer portion extracts the serial input bit
Access Module . The objective of the access module is to    stream from the optical fiber 201 and converts it into a
de-multiplex and multiplex high speed data to achieve
aggregate data rates sufficient for operation of a plurality of      parallel bit stream . The serializer portion performs the
RRU Band Modules which are geographically distributed . inverse operation for sending data from the Remote Radio
An alternative embodiment of the present invention utilizes Head Unit to the BTS . In an embodiment, the two distinct bit
the physical separation of the RRU Band Modules from the 15 streams communicate with the BTS using different optical
RRU Access Module using an opticaltical fiber
                                        fiber cable   Ethernet
                                              cable , Ethernet wavelengths over one fiber, although multiple fibers can be
cables , RF cable and any other form of connection between           used in alternative arrangements . The deframer 204 deci
the modules . In an alternative embodiment, a Remote Radio           phers the structure of the incoming bit stream and sends the
Unit comprised of one or more RRU Band Modules may be deframed data to the Crest Factor Reduction Algorithm 209 .
collocated with the antenna or antennas. In a further alter- 20 The Crest Factor Reduction block 209 reduces the Peak -to
native embodiment, the RRU Access Module can also               Average Ratio of the incoming signal so as to improve the
supply DC power on the interconnection cabling. In other             Power amplifier DC - to -RF conversion efficiency . The wave
aspects of the invention , control and measurement algo              form is then presented to the Digital Predistorter block 208 .
rithms are implemented to permit improved network deploy             The digital predistorter compensates for the nonlinearities of
ment, network management, and optimization .                      25 the Power Amplifier 221 in an adaptive feedback loop .
  Applications of the present invention are suitable to be           Digital Upconverter 210 filters and digitally translates the
employed with all wireless base - stations, remote radio              deframed signal to an IF frequency . The Framer 204 takes
heads
heads, distributed
         distributed base
                     base stations
                           stations,, distributed
                                      distributed antenna
                                                  antenna systems
                                                          systems., the data from the two digital downconverters 206 , 207 and
access points, repeaters, distributed repeaters, optical repeat packs it into a Frame for transmission to the BTS over the
ers , digital repeaters ,mobile equipment and wireless termi- 30 optical fiber 201 . Elements 211 and 212 are Analog to
nals, portable wireless devices , and other wireless commu            Digital converters that are used to translate the two analog
nication systems such as microwave and satellite receive signals into digital signals . The receiver comprises a
communications. The present invention is also field upgrad - diversity branch which contains a downconverter 217 and a
able through a link such as an Ethernet connection to a Band Pass Filter 223 . The main branch has a receiver path
remote computing center .                                          35 comprised of a duplexer 224 and a downconverter 218 . In
   Appendix I is a glossary of terms used herein , including some embodiments , one or both downconverters 217 and
acronyms.                                                             218 can have an integral uplink low -noise amplifier.
                                                                         The power amplifier has an output coupler for extracting
        BRIEF DESCRIPTION OF THE DRAWINGS                             a replica of the output signal in the feedback path . The
                                                                   40 feedback signal is frequency -translated by downconverter
   Further objects and advantages of the present invention           219 to either an IF frequency or baseband and presented to
can be more fully understood from the following detailed             an Analog to Digital converter 213 . This feedback signal is
description taken in conjunction with the accompanying               used in an adaptive loop for performing Digital Predistortion
drawings in which :                                                  to compensate for any nonlinearities created by the power
   FIG . 1 [ PRIOR ART ] is a block diagram showing the 45 amplifier.
basic structure of a prior art Distributed Wireless Base      The Ethernet cable is used to locally communicate with
Station system .                                           the Remote Radio Head Unit . Switch 226 is used to allow
   FIG . 2 is a block diagram showing a multi -channel High          easy access to either the FPGA or the CPU . DC power
Power Remote Radio Head Unit according to one embodi-                converters 228 and 229 are used to obtain the desired DC
ment of the present invention .                                   50 voltages for the Remote Radio Head Unit. Either an external
  FIG . 3 is a block diagram multi- channel High Power               voltage can be connected directly into the RRU or the DC
Remote Radio Head Unit according to one embodiment of                power may be supplied through the Ethernet cable .
the present invention .                                                 Although the description of the instant embodiment is
   FIG . 4 is a block diagram of a Remote Radio Head Unit            directed to an application where a second optical fiber
high level system of the present invention .                      55 connection provides a capability for daisy chaining to other
  FIG . 5 is a block diagram of the Remote Radio Head Unit           Remote Radio Head Units , an alternative embodiment pro
Access Module of the present invention .                             vides multiple optical fiber connections to support a modi
  FIG . 6 is a Remote Radio Head Unit Band Module                    fied “hybrid star" configuration for appropriate applications
according to one embodiment of the present invention .               which dictate this particular optical transport network con
                                                                  60 figuration .
           DETAILED DESCRIPTION OF THE                                 FIG . 3 depicts a remote radio head unit. In at least some
              PREFERRED EMBODIMENTS                                  designs, this architecture offers benefits when the RF output
                                                            power is relatively low . In the embodiment shown in FIG . 3,
   The present invention is a novel Distributed Antenna     digital predistrortion and crest factor reduction are not
System that utilizes a high speed Remote Radio Head Unit 65 employed as was the case in FIG . 2 . Even though this
Access Module interconnected with Remote Radio Head topology shows a non - diversity configuration , a diversity
Unit Band Module .                                          receive branch can be added along with an additional
              Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 33 of 113


                                                    US 9, 826 , 508 B2
transmitter path for development of a Multiple Input Mul           where the digital optical signals fed to the Remote Radio
tiple Output (MIMO ) Remote Radio Head Unit.                       Head Unit Access Module may be generated by an RF - to
   The Remote Radio Head Unit high level system is shown Digital interface which receives RF signals by means of one
in FIG . 4 . It comprises a Remote Radio Head Unit Accessor more antennas directed to one or more base stations
Module 400 which communicates directly with the BTS or 5 located at some distance from the Remote Radio Head Unit
DAU . The function of the Remote Radio Head Unit Access Access Module . A further alternative embodiment is one
Module 400 is to route the high speed data (at any desired where the digital signals fed to the Remote Radio Head Unit
speed , e. g ., such as 10 Gbps as illustrated in FIG . 4 ) (the Access Module may be generated in a combination of ways ;
“ Data Speed ) to the multiple Remote Radio Head Unit Band       some may be generated by an RF -to -Digital interface and
Modules and allows for local communications with them via 10 some may be generated by a BTS or DAU . Some neutral
Ethernet. A backplane 401 is used to interconnect the host applications gain an advantage with regard to cost
Remote Radio Head Unit Access Module 400 with the                effectiveness from employing this further alternative
various Remote Radio Head Unit Band Modules 402, 403 ,              embodiment. Although the optical signals fed to the Remote
404 ,405 at any speed lower than the Data Speed (e . g ., less     Radio Head Unit Access Module described in the preferred
than or equal to 3 Gbps as illustrated in FIG . 4 ). The output 15 and alternative embodiments are digital, the optical signals
ports of the Remote Radio Head Unit Band Modules are               are not limited to digital, and can be analog or a combination
combined and sent to an antenna for transmission . An               of analog and digital. A further alternative embodiment
alternative embodiment is described as follows. Although            employs transport on one or multiple optical wavelengths
the description of instant embodiment is directed to appli-         fed to the Remote Radio Head Unit Access Module .
cations for up to four Remote Radio Head Unit Band 20                 The Remote Radio Head Unit Band Module is shown in
Modules , an alternative embodiment involves feeding a              FIG . 6 . It comprises a Software Defined Digital (SDD )
much larger quantity of Remote Radio Head Unit Band                section 610 and an RF section 622 . An alternative embodi
Modules with signals of various bandwidths at various              ment employs a Remote Antenna Unit comprising a broad
frequency bands covering multiple octaves of frequency             band antenna with RRU Band Module Combiner and mul
range, to support a wide range of applications including 25 tiple plug -in module slots, into which multiple RRU Band
location - based services, mobile internet, public safety com - Modules intended for operation in different frequency bands
munications, private enterprise telecommunications and          are inserted . To provide an overall compact unit with low
broadband, and other wireless applications. The system can      visual impact, this embodiment employs RRU Band Mod
in theory support an infinite quantity of RRUs. Also , the        u les which each have a physically small form factor. One
Remote Radio Head Unit Band Modules may be set up 30 example of a suitably small form factor for the RRU Band
remotely to have RF power values selected based on the             Module is the PCMCIA module format. A further alternative
specific desired applications as well as location -specific        embodiment employs RRU Band Modules where each has
radio signal propagation factors . A further alternative            an integral antenna, and the embodiment does not require a
embodiment leverages the flexibility of the architecture            common antenna shared by multiple RRU Band Modules .
shown in FIG . 4 to provide a capability known as Flexible 35         In summary , the Neutral Host Distributed Antenna Sys
Simulcast. With Flexible Simulcast, the amount of radio            tem (NHDAS ) of the present invention enables the use of
resources ( such as RF carriers , CDMA codes or TDMA time          remote radio heads for multi-operator multi-band configu
slots ) assigned to a particular RRU or group of RRUs by           rations, which subsequently saves hardware resources and
each RRU Access Module can be set via software control to          reduces costs . The NHDAS system is also reconfigurable
meet desired capacity and throughput objectives or wireless 40 and remotely field -programmable since the algorithms can
subscriber needs.                                              be adjusted like software in the digital processor at any time.
   The detailed topology of the Remote Radio Head Unit           Moreover, the NHDAS system is flexible with regard to
Access Module is shown in FIG . 5 . It comprises a Small           being able to support various modulation schemes such as
form Factor Pluggable optic transceiver (SFP ) 500 which      QPSK , QAM , OFDM , etc . in CDMA , TD -SCDMA, GSM ,
operates on two distinct wavelengths , one for communicat- 45 WCDMA , CDMA2000 , LTE and wireless LAN systems.
ing from the BTS to the Remote Radio Head Unit Access         This means that the NHDAS system is capable of supporting
Module and the other for communicating in the opposite             multi-modulation schemes, multi-bands and multi-opera
direction . The SFP contains a Laser Diode for converting the      tors.
electronic signal to an optical signal and an Optical detector       Although the present invention has been described with
for converting the optical signal into an electronic signal. A 50 reference to the preferred embodiments , it will be under
multiplexer /demultiplexer 501 converts the high speed data       stood that the invention is not limited to the details described
to multiple lower speed data paths for delivery to a FPGA           thereof Various substitutions and modifications have been
502. The multiplexer/demultiplexer 501 performs the oppo -         suggested in the foregoing description , and others will occur
site function when data is being sent back to the BTS or           to those of ordinary skill in the art. Therefore , all such
DAU . The framer/deframer 503 routes the data to the 55 substitutions and modifications are intended to be embraced
appropriate Remote Radio Head Unit Band Modules. An within the scope of the invention as defined in the appended
additional multiplexer/demultiplexer 506 allows for further         claims.
expansion of lower speed Remote Radio Head Units. The       What is claimed is :
number of Remote Radio Head units is only limited by the    1 . A remotely reconfigurable remote radio head unit for
capability of the FPGA . Local communication with the 60 transporting radio frequency signals, the remotely recon
Remote Radio Head Unit ’s Access Module’ s FPGA or the figurable remote radio head unit comprising:
individual Remote Radio Head Unit Band Modules is via an    at least one remotely reconfigurable access module
Ethernet connection 508 . Although the description of this      adapted to receive reconfiguration parameters from a
embodiment is mainly directed to an application where a         remote location ,
BTS or DAU (or multiple BTS or DAU ) feeds the Remote 65 a plurality of band modules , each of the plurality of band
Radio Head Unit Access Module, an alternative embodiment       modules having separately reconfigurable parameters
is described as follows. The alternative embodiment is one      in response to the reconfiguration parameters received
              Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 34 of 113


                                                     US 9 ,826 ,508 B2
     from the at least one remotely reconfigurable access               6 . The remotely reconfigurable remote radio head unit of
     module , each of the plurality of band modules support           claim 5 wherein each of the plurality of band modules
     ing one of a plurality of frequency bands of the radio           further comprises one or more digital predistorters .
      frequency signals being transported , and                          7 . The remotely reconfigurable remote radio head unit of
   an interface adapted to provide :                               5 claim 1 further comprising a crest factor reduction algorithm
                                                                      operable to reduce a peak - to -average ratio signature of an
       electrical and mechanical connection for mounting of           incoming signal.
         the plurality of band modules; and                             8 . The remotely reconfigurable remote radio head unit of
      bidirectional digital communication between the at              claim 1 further comprising at least one integral uplink
          least one remotely reconfigurable access module and         low -noise amplifier.
         each of the plurality of band modules .                         9 . The remotely reconfigurable remote radio head unit of
   2 . The remotely reconfigurable remote radio head unit of          claim 1 wherein the at least one remotely reconfigurable
claim 1 wherein the separately reconfigurable parameters              access module is disposed in a modified hybrid star con
                                                                figuration .
comprise at least one ofan operator, a frequency , or a carrier.   10 . The remotely reconfigurable remote radio head unit of
   3 . The remotely reconfigurable remote radio head unit of 15 claim 1 further comprising radio resources operable to
claim 2 wherein each of the plurality of band modules provide a Flexible Simulcast capability .
further comprises a field programmable gate array for stor -       11 . The remotely reconfigurable remote radio head unit of
ing the separately reconfigurable parameters for that band            claim 1 wherein the at least one remotely reconfigurable
module .                                                        access module comprises a small form factor pluggable
   4 . The remotely reconfigurable remote radio head unit of 20 optic transceiver configured to operate on at least two
claim 1 wherein each of the plurality of band modules           distinct wavelengths .
further comprises a framer, deframer, serializer, and deseri             12 . The remotely reconfigurable remote radio head unit of
alizer.                                                               claim 1 wherein each of the plurality of band modules
   5 . The remotely reconfigurable remote radio head unit of          comprises a software configurable digital section and a radio
claim 1 wherein each of the plurality of band modules 25 frequency section .
further comprises one or more power amplifiers .                                            *   *   *   *   *
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 35 of 113




EXHIBIT B
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 36 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 37 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 38 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 39 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 40 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 41 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 42 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 43 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 44 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 45 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 46 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 47 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 48 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 49 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 50 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 51 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 52 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 53 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 54 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 55 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 56 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 57 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 58 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 59 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 60 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 61 of 113




EXHIBIT C
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 62 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 63 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 64 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 65 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 66 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 67 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 68 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 69 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 70 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 71 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 72 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 73 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 74 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 75 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 76 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 77 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 78 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 79 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 80 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 81 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 82 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 83 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 84 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 85 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 86 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 87 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 88 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 89 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 90 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 91 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 92 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 93 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 94 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 95 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 96 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 97 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 98 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 99 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 100 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 101 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 102 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 103 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 104 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 105 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 106 of 113
Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 107 of 113




EXHIBIT D
    Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 108 of 113




Corning ONE Wireless         ™

Platform MRU
                      Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 109 of 113

Corning ONE™ Wireless Platform MRU
The mid-power remote unit (MRU) is a fiber-fed, 33 dBm remote unit
                                                                       MRU Highlights:
designed to complement the Corning ONE wireless platform, adding       • Modular – Add bands as needed
higher power capabilities for both indoor and outdoor deployments.
                                                                       • Smaller form factor – 6U remote
• FLEXBILE: Neutral host support
                                                                         supporting seven bands
  Supports up to seven bands: 700, 800, 850, 1900, 2100, 2300, 2500.
                                                                       • Common headend – Combine
• COST OPTIMIZED: Enables cost-optimized coverage and capacity
                                                                         low- and medium-power remotes
  Combine the MRU with the low-power RAU for cost-optimized 		
                                                                         for cost-optimized coverage and
  coverage and capacity in any type of venue, both indoors and out.
                                                                         capacity
  Connect multiple buildings or sites to a headend located up to
  20 km away.                                                          • NEBS certified – Can be installed
• SIMPLE: Simplifies setup and commissioning                             indoor in AC/non-AC environments,
  Autodiscovery of all network components and built-in system 		         and in outdoor environments
  testing significantly reduce commissioning time.                     • Low PIM connectors – Greatly
                                                                         reduce intermodulation and
• SCALABLE: Leaves room for growth and serviceability
                                                                         increase performance
  Slide in amplifiers for new bands, add MIMO for more capacity, and
  resectorize as needed. Upgrades can be done while system is live,    • Test port – Monitoring and
  as they are non-service affecting.                                     diagnostics without impacting
                                                                         service




                                                                        COST
                                FLEXIBLE                                OPTIMIZED
                Supports any or all bands                               Enables cost-optimized coverage
                                                                        and capacity
                                                  Corning ONE™
                                              Wireless Platform MRU




                                   SIMPLE                               SCALABLE       NOW              FUTURE


                      Simplifies setup and                              Leaves room for growth and
                          commissioning                                 serviceability




Corning ONE™ Wireless Platform MRU | Page 2
                        Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 110 of 113

Indoor, Outdoor. Open or
Dense Environments
When dealing with sites with various RSSI requirements, dense and open topologies, or sites requiring both indoor and
outdoor coverage, combine the MRU with the low-power RAU for efficient, cost-optimized coverage. The MRU and the
low-power RAU connect to the same Corning ONE wireless platform headend.



                                                     5                                                     6
                                                         Cost-efficient modular mid-power remote               Hybrid fiber coax (HFC) solution requiring
                                                         (~33 dBm) for broad coverage needs                    coaxial distribution to the edge


                                                                                             5                                   6
                                        2
                                              Intelligent headend unit supports
                                              multiple remote options

                                                                                                 MRU
                                                 2



                          1
                                                                 IHU                     3
                FMM              FRM

      1                                                  3                                             4
          Campus connectivity up to 20 km                    Fiber distribution to the
          via the fiber campus module (FCM)                  edge of the network

                                                                                             RAU           4 5-band remote access unit (20 dBm) and
                                                                                                             GigE/PoE+ capable for high-capacity,
                                                                                                             multiservice venues




Corning ONE™ Wireless Platform MRU | Page 3
                       Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 111 of 113

DAS Requirements Continue to Change
The needs and requirements for a typical DAS are constantly shifting: sectorization schemes tend to change, new
frequencies on existing bands are being utilized, approaches for SISO/MIMO are modified, and new bands are being
deployed. When evaluating a DAS, consider not only current requirements but also how easily a solution can adapt to
future needs.




         Sectorization schemes are                                                     New frequencies
                 changing                                                                  added




                                                   The
                                               Changing
                                              Environment                            SISO         MIMO




         Space is limited, requiring                                               SISO/MIMO approaches
             smaller footprint                                                          are changing




Corning ONE™ Wireless Platform MRU | Page 4
                 Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 112 of 113

Simplified Setup and Management
Corning ONE wireless platform software provides a differentiated DAS management solution by focusing on providing
enhanced system performances and serviceability improvements while continuing to address your requirements. The
Corning ONE wireless platform comes equipped with multiple advanced features that simplify set up, commissioning,
and management of the platform:
• Autodiscovery of all network components
• Built-in system test for quicker troubleshooting
• Support for SNMPv3 enables read and write parameters




                                                                                Corning ONE™ Wireless Platform MRU | Page 5
                           Case 6:20-cv-00827 Document 1 Filed 09/09/20 Page 113 of 113




Unlock the box – pay for the bands you want today,
plug in the ones you’ll need tomorrow.
For more information, visit www.corning.com/MRU
or email CMAContactUs@corning.com




© 2015 Corning Optical Communications.
All rights reserved. CMA-434-AEN / September 2015
